DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s filing on 01/22/2021.  Claims 1-3, 9-12, 15, 16, 19, and 20 have been amended.  No claims have been canceled or newly added.  Accordingly, claims 1-20 are currently pending and examined below.

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “communication management unit” in claims 1-8 and “communication unit” in claims 9-20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
“unit” linked the transition phrases “communication management” and “communication”.  Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
1) “Communication Management Unit” – ¶19 “The CMU 104 may include a server 101 or more generally one or more processors or controllers that controls operations of the CMU 104.  The CMU 104 may have one or more storage units 103 such as a memory and/or database to store operating instructions implemented by the processor 101 and communication messages.”  Thus, the Examiner interprets the “communication management unit” as a hardware device that manages communications comprising at least a processor.
2) “Communication Unit” – ¶19 “The CMU 104 may include a server 101 or more generally one or more processors or controllers that controls operations of the CMU 104.  The CMU 104 may have one or more storage units 103 such as a memory and/or database to store operating instructions implemented by the processor 101 and communication messages.”  Thus, the Examiner interprets the “communication unit” as a hardware device that handles communications comprising at least a processor.

If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Border et al. (US 2002/0133596 A1, hereinafter “Border”).

	Regarding claim 1, Border discloses a vehicle communication system comprising: a communication management unit (CMU) (See FIG. 2 “host 110”.  The Examiner understands a host to be a known term of the art describing a hardware device comprising at least a processor that receives or generates data for a communications network) at least in part configured to route first type messages using a first type message communication (See ¶26 “If the connection is not eligible for spoofing in step 220, it is forwarded unspoofed (step 250).”  The Examiner is interpreting unspoofed messages as being equivalent to the “first type messages”.); and a data gateway (See FIG. 2 “network gateway 120”) configured to communicate second type messages (See ¶26 “If the application is determined to be eligible for TCP spoofing in step 220, then TCP resources are allocated (step 230) and TCP spoofing is performed (step 240).”  The Examiner is interpreting spoofed messages as being equivalent to the “second type messages”.), the CMU configured to route at least some of the first type messages to the data gateway (See ¶41 “a local host may be defined as a host 110 that is local to the selective spoofer 122, that is, a host which is connected to the same IP subnet as the selective spoofer 122 or to an IP subnet which is attached to the IP subnet of the selective spoofer 122 only via high speed connections (e.g., LAN connections).”), the data gateway configured to communicate a pseudo acknowledgment for each message block of each first type message routed to the data gateway back to the CMU indicating the message block was received by a designated remote location (See ¶13 “conventional TCP spoofing implementations include the local acknowledgement of TCP data segments in order to get the TCP data sender to send additional data sooner than it would have sent if spoofing were not performed, thus improving the throughput of the TCP connection.”  The Examiner considers “TCP data segments” to be equivalent to Applicant’s “message blocks”), the data gateway further configured to convert each received first type message into the second type message (See ¶28 “The selective spoofer 122 also permits a user or operator to control which TCP connections are to be spoofed and which parameter sets are used to spoof them based on other criteria.”  As stated above, the Examiner considers spoofed messages as being equivalent to the “second type messages”.) and communicate each second type message to the designated remote location using a second type of message communication (See ¶12 “The TCP spoofing gateway then uses protocol rules tailored for the high latency link for forwarding the data across the link.”).  

	Regarding claim 2, Border discloses the vehicle communication system of claim 1, wherein the data gateway communicates the converted second type message by at least one of one message block at a time and after all message blocks of the first type message that completes a message are received at the data gateway (See ¶12 “TCP spoofing works by having a gateway at the edge of high latency link “locally” acknowledging TCP data it receives... The TCP spoofing gateway also takes on the responsibility of retransmitting any packets lost after they have been acknowledged by the gateway.”  The gateway of Border clearly acknowledges all individual data packets received from the host prior to transmitting those packets to the intended recipient).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Border in view of Eckert et al. (US RE41,941 E, hereinafter “Eckert”, included in the IDS dated 11/13/2018).

	Regarding claim 3, Border discloses the vehicle communication system of claim 1.  Border does not disclose wherein the vehicle communication system is part of an aircraft communications addressing and reporting system (ACARS); the first type of message communication is an ACARS; and the second type of message communication is an ACARS over internet protocol (AOIP).  However,  Eckert, in the same field of invention, discloses these limitations (See FIG. 2 “ACARS Router 302” and “ACARS Message 304”.  See also col. 3 lines 63-67 “In practice, CMU 200 is a line replaceable unit (“LRU”) hardware component that includes processing logic that supports a number of aircraft communication functions, including conventional ACARS messaging...”  See also col. 1 lines 58-61 “A system for transmitting ACARS messages after touch-down of an aircraft includes onboard processing logic that translates a conventional ACARS message into a format compatible with the TCP/IP suite of protocols.”  The Examiner understands the “TCP/IP suite of protocols” to be the same as “ACARS over internet protocol (AOIP)”).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Border with those of Eckert in order to adapt the system and techniques taught by Border to the well-known aviation communication protocols of ACARS and AOIP.  Eckert provides motivation for such an adaption—namely, since traditional ACARS messages are slow and costly, it is desirable to develop a system to communicate some ACARS messages over a faster and cheaper protocol.  With this motivation Border to some types of ACARS messages.

	Regarding claim 4, modified Border discloses the vehicle communication system of claim 3.  Modified Border does not expressly disclose wherein the data gateway includes an AOIP server, the AOIP server configured to generate the pseudo acknowledgement of each first type message received.  However, Eckert discloses these limitations (As discussed above regarding the 35 U.S.C. 112(f) interpretation, the data gateway is understood to include a server “or more generally one or more processors.  Thus, the data gateway and/or server are interpreted as being at least a processor.  See col. 2 lines 50-65, which describes the hardware described in the disclosure of Eckert as being performed on microprocessors or other control devices.  See also col. 15 lines 39-48 “Case 1: Successful Downlink, Simulated ACK—FIG. 7 is a message sequence diagram that illustrates a simulated ACK procedure... Since the subnetwork is up, the ACARS message traverses through the mass storage device (“MSD”) 702 of the CMU for priority processing.  As soon as the ACARS message is actually sent to the ground message server 704, and “ACARS ACK” is simulated.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Border with those of Eckert in order to replace one type of communication hardware with another type of communication hardware.  The disclosure of Border is not expressly directed to the specific world of aircraft communication, and, as such, it does not disclose identical hardware to the present application.  However, the teachings of Border can be applied to the specific application of aircraft Border with the typical aircraft communication hardware disclosed by Eckert.

	Regarding claim 5, modified Border discloses the vehicle communication system of claim 4.  Modified Border does not expressly disclose wherein the AOIP server further comprises: at least one processor; and at least one storage device to store at least instructions implemented by the at least one processor.  However, Eckert discloses these limitations (As discussed above regarding the 35 U.S.C. 112(f) interpretation, the data gateway is understood to include a server “or more generally one or more processors.  Thus, the data gateway and/or server are interpreted as being at least a processor.  See col. 2 lines 50-65, which describes the hardware described in the disclosure of Eckert as being performed on microprocessors or other control devices.  See also col. 2 lines 50-65, including “memory elements” and “software”.  It is very well known in the art that processors commonly run instructions/software stored on a storage device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Border with those of Eckert in order to replace one type of communication hardware with another type of communication hardware.  The disclosure of Border is not expressly directed to the specific world of aircraft communication, and, as such, it does not disclose identical hardware to the present application.  However, the teachings of Border can be applied to the specific application of aircraft communication, and it would have been obvious to apply the teachings of Border with the typical aircraft communication hardware disclosed by Eckert.

Border discloses the vehicle communication system of claim 1.  Border does not expressly disclose wherein the vehicle communication system further comprises: a first communication path to communicate select first type messages to at least one ground end system at the designated remote location from the CMU in a downlink direction; and a second communication path to communicate the second type messages to the at least one ground end system at the designated remote location from the data gateway in a downlink direction.  However, Eckert discloses these limitations (See col. 7 lines 31-37 “While the aircraft is still in flight or otherwise incapable of establishing a TCP/IP connection as described herein, conventional ACARS downlink messages can be prioritized according to their importance and/or time sensitivity.  In this regard, critical messages and messages that cannot be delayed can be processed and transmitted using conventional ACARS messaging techniques.”  See also col. 3 lines 9-13 “An ACARS messaging system according to the invention is designed to leverage existing TCP/IP network datalinks that are available to an aircraft, thus enabling the aircraft to communicate ACARS message content to a ground-based peer.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Border with those of Eckert in order to replace one type of communication hardware with another type of communication hardware.  The disclosure of Border is not expressly directed to the specific world of aircraft communication, and, as such, it does not disclose identical hardware and communication arrangement as does the present application.  However, the teachings of Border can be applied to the specific application of aircraft communication, and it would have been obvious to apply the teachings of Border with the typical aircraft communication hardware disclosed by Eckert.

	Regarding claim 8, modified Border discloses the vehicle communication system of claim 7.  Modified Border does not expressly disclose wherein the second communication path includes a router configured to select between a plurality of available sub-link paths to the at least one ground end system.  However, Eckert discloses this limitation (See col. 3 line 67 and col. 4 lines 1-10 “CMU 200 includes at least an ACARS router component that performs ACARS message processing and routing.  The ACARS router component also includes TCP/IP stack and processing logic related to ACARS message encoding and translation.  In a practical implementation, the ACARS router component may be realized with one or more physical modules, cards, or devices (where such modules, cards, or devices are suitably configured to communicate with each other and to execute independent tasks to facilitate concurrent processing.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Border with those of Eckert in order to replace one type of communication hardware with another type of communication hardware.  The disclosure of Border is not expressly directed to the specific world of aircraft communication, and, as such, it does not disclose identical hardware and communication arrangement as does the present application.  However, the teachings of Border can be applied to the specific application of aircraft communication, and it would have been obvious to apply the teachings of Border with the typical aircraft communication hardware disclosed by Eckert.

Claims 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Border.

	Regarding claim 9, Eckert discloses a vehicle communication system comprising: a communication unit configured to communicate with messages of a first type between the vehicle communication system and at least one remote ground end system (The Examiner understands “first type messages” to be ACARS messages, and “first type message communication” to be the ACARS protocol.  See ¶15 of the Specification, which states “In one embodiment, the first type messages use ACARS Protocols.”  See col. 3 lines 63-67 “In practice, CMU 200 is a line replaceable unit (“LRU”) hardware component that includes processing logic that supports a number of aircraft communication functions, including conventional ACARS messaging...”  See also col. 9 lines 24-27 “For purposes of the commercial aircraft example described herein, wireless access point 206 can be a ground-based unit located at the destination airport.”), the communication unit configured to sort the downlink messages to the at least one remote ground end system in at least two different categories (See col. 3 line 67 and col. 4 lines 1-10 “CMU 200 includes at least an ACARS router component that performs ACARS message processing and routing.  The ACARS router component also includes TCP/IP stack and processing logic related to ACARS message encoding and translation.  In a practical implementation, the ACARS router component may be realized with one or more physical modules, cards, or devices (where such modules, cards, or devices are suitably configured to communicate with each other and to execute independent tasks to facilitate concurrent processing.”), the communication system further configured to communicate at least first type messages of a first category through a first communication path (See col. 15 lines 49-59, including “The message could be re-routed to another subnetwork (SATCOM, VHF, etc.) where a conventional ACARS Network ACK would be expected.”  In other words, if the second communication path is unavailable, then the method of Eckert sends the message via a typical ACARS network and would expect to receive a typical acknowledgement once the message is received from a ground station.) and second type messages of a second category through a second communication path (The Examiner understands “second type messages” to be AOIP messages.  See ¶17 of the Specification, which states “In one embodiment, the second type of messages are ACARS over Internet Protocol (AOIP).”); a data gateway in the second communication path, the data gateway configured to send a pseudo acknowledgement that indicates a ground service provider associated with the at least one15 H0066740remote end system has received a message of the first type message communicated through the second communication path back to the communication unit (The Examiner understands a “pseudo acknowledgement” to serve the same function as a typical acknowledgement under ACARS protocol, though the pseudo acknowledgement is generated by a mechanism other than the intended recipient of the data.  For example, a ground station may be the intended recipient, and the ground station would typically respond to a received message with a typical acknowledgement.  A pseudo acknowledgement for this data would be generated by a mechanism other than the ground station—in this case, it is the data gateway.  See col. 15 lines 39-48 “Case 1: Successful Downlink, Simulated ACK—FIG. 7 is a message sequence diagram that illustrates a simulated ACK procedure... Since the subnetwork is up, the ACARS message traverses through the mass storage device (“MSD”) 702 of the CMU for priority processing.  As soon as the ACARS message is actually sent to the ground message server 704, and “ACARS ACK” is simulated.”  The Examiner understands “the subnetwork” to be the TCP/IP Network 104, depicted in FIG. 3.), the data gateway further (See col. 4-5 lines 66-2 “TCP/IP translator 308 functions to translate, convert, and/or format the encoded ACARS messages into corresponding ACARS-IP messages that are compliant with the TCP/IP suite of protocols.”); and a router in the second communication path (See col. 3 line 67 and col. 4 lines 1-10 “CMU 200 includes at least an ACARS router component that performs ACARS message processing and routing.”), the router in communication with the data gateway to route second type messages to the at least one remote ground end system (See col. 15 lines 46-48 “As soon as the ACARS message is actually sent to the ground message server 704, and “ACARS ACK” is simulated.”).  
	Eckert does not expressly disclose wherein a pseudo acknowledgement is sent indicating a message recipient has received a message block of a first type message.  However, Border discloses this limitation (See ¶13 “conventional TCP spoofing implementations include the local acknowledgement of TCP data segments in order to get the TCP data sender to send additional data sooner than it would have sent if spoofing were not performed, thus improving the throughput of the TCP connection.”  The Examiner considers “TCP data segments” to be equivalent to Applicant’s “message blocks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eckert with those of Border in order to communicate one message block, or data segment, at a time.  Border clearly discloses the motivation for this in ¶13, stating “conventional TCP spoofing implementations include the local acknowledgement of TCP data segments in order to get the TCP data sender to send additional data sooner than it would have sent if spoofing were not being performed, thus improving the throughput of the TCP connections.”  In other words, since individual data segments are spoofed 

With respect to claim 11, all the limitations have been analyzed in view of claims 3 and 9, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claims 3 and 9; therefore, claim 11 is rejected over the same rationale as claims 3 and 9.

With respect to claim 12, all the limitations have been analyzed in view of claims 2 and 9, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claims 2 and 9; therefore, claim 12 is rejected over the same rationale as claims 2 and 9.

With respect to claim 13, all the limitations have been analyzed in view of claims 8 and 9, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claims 8 and 9; therefore, claim 13 is rejected over the same rationale as claims 8 and 9.

	Regarding claim 14, modified Eckert discloses the vehicle communication system of claim 9, wherein the at least one remote ground end system is at least one of an airline operation station and an air traffic control station (See column 5 lines 33-35 “(in a practical commercial aircraft deployment, the end system is maintained by the airline)”).

modified Eckert discloses the vehicle communication system of claim 9, wherein the first communication path includes at least one of a very high frequency link, a high integrity satellite communication link and a high frequency 16H0066740link and the second communication path includes at least one of a low cost satellite communication link, a WiFi communication link and a cellular communication link (See col. 1 lines 31-33 “Currently, ACARS messages traverse legacy datalinks that are expensive and relatively slow, such as VHF channels or SATCOM links.” See also col. 1 lines 43-51 “Accordingly, it would be desirable to have an ACARS messaging system that can take advantage of higher speed and less costly data communication systems available to aircraft after touchdown.  For example, it would be advantageous for an ACARS messaging system to leverage existing data communication technologies such as the Internet, TCP/ IP based communications, and wireless links such as 802.11 links.”). 

	Regarding claim 16, Eckert discloses a method of communicating messages in a downlink direction between a vehicle communication unit and at least one remote ground end system (The Examiner understands “first type messages” to be ACARS messages, and “first type message communication” to be the ACARS protocol.  See ¶15 of the Specification, which states “In one embodiment, the first type messages use ACARS Protocols.”  See col. 3 lines 63-67 “In practice, CMU 200 is a line replaceable unit (“LRU”) hardware component that includes processing logic that supports a number of aircraft communication functions, including conventional ACARS messaging...”  See also col. 9 lines 24-27 “For purposes of the commercial aircraft example described herein, wireless access point 206 can be a ground-based unit located at the destination airport.”), the method (See col. 3 line 67 and col. 4 lines 1-10 “CMU 200 includes at least an ACARS router component that performs ACARS message processing and routing.  The ACARS router component also includes TCP/IP stack and processing logic related to ACARS message encoding and translation.  In a practical implementation, the ACARS router component may be realized with one or more physical modules, cards, or devices (where such modules, cards, or devices are suitably configured to communicate with each other and to execute independent tasks to facilitate concurrent processing.”); communicating first type messages of at least the first category through a first communication path to the at least one remote ground end system (See col. 15 lines 49-59, including “The message could be re-routed to another subnetwork (SATCOM, VHF, etc.) where a conventional ACARS Network ACK would be expected.”  In other words, if the second communication path is unavailable, then the method of Eckert sends the message via a typical ACARS network and would expect to receive a typical acknowledgement once the message is received from a ground station.); communicating first type messages of the second category through a second communication path to the at least one remote ground end system (The Examiner understands “second type messages” to be AOIP messages.  See ¶17 of the Specification, which states “In one embodiment, the second type of messages are ACARS over Internet Protocol (AOIP).”  See also col. 5 lines 5-8 “As described above, the ACARS-IP messages can be transmitted between the aircraft and messages processing server 106 via a suitable TCP/IP datalink, which may include one or more wireless TCP/IP datalinks.”); sending a pseudo acknowledgement that indicates a message has been received at a ground service provider (The Examiner understands a “pseudo acknowledgement” to serve the same function as a typical acknowledgement under ACARS protocol, though the pseudo acknowledgement is generated by a mechanism other than the intended recipient of the data.  For example, a ground station may be the intended recipient, and the ground station would typically respond to a received message with a typical acknowledgement.  A pseudo acknowledgement for this data would be generated by a mechanism other than the ground station—in this case, it is the data gateway.  See col. 15 lines 39-48 “Case 1: Successful Downlink, Simulated ACK—FIG. 7 is a message sequence diagram that illustrates a simulated ACK procedure... Since the subnetwork is up, the ACARS message traverses through the mass storage device (“MSD”) 702 of the CMU for priority processing.  As soon as the ACARS message is actually sent to the ground message server 704, and “ACARS ACK” is simulated.”  The Examiner understands “the subnetwork” to be the TCP/IP Network 104, depicted in FIG. 3.); converting the first type message in the second communication path into a second type message (See col. 4-5 lines 66-2 “TCP/IP translator 308 functions to translate, convert, and/or format the encoded ACARS messages into corresponding ACARS-IP messages that are compliant with the TCP/IP suite of protocols.”); and communicating the converted second type message to the at least one ground end system (See col. 15 lines 46-48 “As soon as the ACARS message is actually sent to the ground message server 704, and “ACARS ACK” is simulated.”).  
Eckert does not expressly disclose communicating individual message blocks and sending pseudo acknowledgements for them.  However, Border discloses this limitation (See ¶13 “conventional TCP spoofing implementations include the local acknowledgement of TCP data segments in order to get the TCP data sender to send additional data sooner than it would have sent if spoofing were not performed, thus improving the throughput of the TCP connection.”  The Examiner considers “TCP data segments” to be equivalent to Applicant’s “message blocks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eckert with those of Border in order to communicate one message block, or data segment, at a time.  Border clearly discloses the motivation for this in ¶13, stating “conventional TCP spoofing implementations include the local acknowledgement of TCP data segments in order to get the TCP data sender to send additional data sooner than it would have sent if spoofing were not being performed, thus improving the throughput of the TCP connections.”  In other words, since individual data segments are spoofed locally, the data segments can then be transmitted sooner than they would if spoofing didn’t occur, or if un-segmented messages were locally spoofed and then transmitted.

With respect to claim 17, all the limitations have been analyzed in view of claims 1 and 16, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claims 1 and 16; therefore, claim 17 is rejected over the same rationale as claims 1 and 16.



	Regarding claim 19, modified Eckert discloses the method of claim 16, wherein the method further comprises: sending an acknowledgment back to the communication unit through the first communication path when the at least one remote ground end system receives a first type message through the first communication path (See col. 15 lines 49-59, including “The message could be re-routed to another subnetwork (SATCOM, VHF, etc.) where a conventional ACARS Network ACK would be expected.”  In other words, if the second communication path is unavailable, then the method of Eckert sends the message via a typical ACARS network and would expect to receive a typical acknowledgement once the message is received from a ground station.).  

With respect to claim 20, all the limitations have been analyzed in view of claims 3 and 16, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claims 3 and 16; therefore, claim 20 is rejected over the same rationale as claims 3 and 16.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Border, in view of Eckert, and in further view of Zaruba et al. (US 2012/0295537 A1, hereinafter “Zaruba”).

	Regarding claim 6, Border discloses the vehicle communication system of claim 1, wherein messages are routed for transmission via a subnetwork (See col. 15 lines 39-48 “Case 1: Successful Downlink, Simulated ACK—FIG. 7 is a message sequence diagram that illustrates a simulated ACK procedure... Since the subnetwork is up, the ACARS message traverses through the mass storage device (“MSD”) 702 of the CMU for priority processing.  As soon as the ACARS message is actually sent to the ground message server 704, and “ACARS ACK” is simulated.”).  Border does not expressly disclose wherein the first type of messages are safety messages and the second type of messages are non-safety messages.  However, Zaruba, in the same field of invention, discloses this limitation (See ¶14 “The MRU 102, 104 can provide one or more channels that are dedicated to safety critical services (e.g., the cockpit).  Having one or more dedicated channels for safety critical services can help ensure that the non-safety critical services don't use all the available bandwidth at the expense of the safety critical services.  One or more separate channels from the one or more safety critical channels can be provided for non-safety critical services (e.g., cabin services).  These “channels' are communication channels of an external network from the system 100 with which the system 100 is communicating.  In an example, the channels are channels of a satellite communication (Satcom) network (e.g., Inmarsat, Iridium, Iris, Thuraya, MTSAT).”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Border with those of Zaruba in order to designate first-type messages as safety messages and second-type messages as non-safety messages.  The ACARS communication is a robust protocol because it requires a first system to .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert, in view of Border, and in further view of Zaruba.

With respect to claim 10, all the limitations have been analyzed in view of claims 6 and 9, and it has been determined that claim 10 does not teach or define any new limitations beyond those previously recited in claims 6 and 9; therefore, claim 10 is rejected over the same rationale as claims 6 and 9.

Response to Arguments
The claim objections, as well as the claim rejections under 35 U.S.C. 112(b), detailed in the non-final rejection dated 10/23/2020 have been withdrawn in light of the amendments.
The 35 U.S.C. 112(f) interpretation of “data gateway” in the non-final rejection dated 10/23/2020 has been withdrawn in light of the Examiner’s assessment that a data gateway is a 
The 35 U.S.C. 112(f) interpretation of the structures listed above is required, despite the fact that the structures are described in terms of known structures in Applicant’s specification, since the known structures are not expressly included in the claims themselves.
The Examiner thanks the Applicant’s representative for the detailed discussion differentiating Eckert et al. and the present application’s claims.  Regarding Applicant’s argument about Eckert et al. not teaching communicating a pseudo acknowledgement for each message block, the Examiner agrees, and this argument is moot because it does not pertain to the Border et al. reference introduced in the rejections above.

Conclusion
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P. QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669